DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 3, “PBS” before “treatment field” should be replaced by --particle beam-- as recited previously in line 1.
Abstract, lines 3-4, --a-- should be inserted before “dose accumulation”.
Abstract, line 4, --a-- should be inserted before “sub-volume”.
Paragraph [0035], line 3, --computer-- should be inserted before “system 100”.
Paragraph [0035], line 3, --central-- should be inserted before “processing unit 102”.  See FIG. 1.
Paragraph [0035], line 4, --system-- should be inserted before “memory 104”.  See FIG. 1.
Paragraph [0035], line 5, --computer-- should be inserted before “system 100”.
Paragraph [0035], line 6, --computer-- should be inserted before “system 100”.
Paragraph [0035], line 9, --computer-- should be inserted before “system 100”.
Paragraph [0035], line 10, “device” before “to communicate” should be replaced by --computer system 100--.
Paragraph [0036], line 1, --computer-- should be inserted before “system 100”.
Paragraph [0037], line 1, --system-- should be inserted before “memory 104”.
Paragraph [0037], line 4, --computer-- should be inserted before “system 100”.
Paragraph [0079], line 4, “memory” should be replaced by --system memory 104--.
Paragraph [0085], line 2, “computer system memory” should be replaced by --system memory 104--.
Paragraph [0087], line 2, “computer system memory” should be replaced by --system memory 104--.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A computer system, comprising: 
2a processor; and 
3a memory a radiation 5treatment, the method comprising: 
6accessing information comprising a dose value at a voxel in a treatment 7target; 

10determining an amount of time between a time when an accumulated 11dose at the voxel reaches the first dose value, (recited previously) and a time when the 12accumulated dose at the voxel reaches the second threshold dose value; 
13determining a value of [[dose]] a dose rate at the voxel using the dose value at the 14voxel in the treatment target, (recited previously) the first threshold dose value, the second threshold dose value, and the 15amount of time; and 
16storing the value of [[dose]] the dose rate as a candidate parameter in a radiation 17treatment plan.
Appropriate correction is required.
Claims 3-7 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The computer system of Claim 1, wherein the method further comprises: 
2determining a dose rate distribution comprising values of [[dose]] the dose rate at a plurality 3of voxels in the treatment target; 
4accessing information comprising a selected value of [[dose]] the dose rate; and 
5determining a measure of the dose rate distribution that exceeds the selected 6value of the dose rate (recited previously).
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The computer system of Claim 3, wherein the method further comprises:
2storing, in the memory, an effective dose rate value that is representative of the dose 3rate distribution.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The computer system of Claim 4, wherein [[said]] the storing, in the memory, the effective dose rate 2value that is representative of the dose rate distribution (recited previously in claim 4) further comprises associating, in the memory, the effective dose rate value with 3the measure of the dose rate distribution that exceeds the selected value of the dose rate (recited previously in claim 3) and [[with]] the first threshold dose value.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The computer system of Claim 3, wherein the dose rate distribution is a 2function of a depth [[depth]] in the treatment target.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
the determining the dose rate distribution comprises determining the dose rate distribution a beam35 VAR-2020-160US01energy; [[beam]] a beam delivery pattern; an interaction range; [[beam]] a beam cross-sectional area; [[beam]] a beam scanning speed; and [[beam]] a beam delivery time.
Appropriate correction is required.
Claims 8-14 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) A non-transitory computer-readable storage medium having computer- 2executable instructions for causing a computer system to perform a method used for 3planning a radiation treatment, the method comprising: 
4accessing information comprising a dose value at a voxel in a treatment target; 
5accessing information comprising a first threshold dose value and a second 6threshold dose value greater than the first threshold dose value; 
7determining an amount of time between a time when an accumulated dose at the 8voxel reaches the first dose value, (recited previously) and a time when the accumulated dose at 9the voxel reaches the second threshold dose value; 
10determining a value of [[dose]] a dose rate at the voxel using the dose value at the voxel in the treatment target, (recited previously) 11the first threshold dose value, the second threshold dose value, and the amount of time; 12and 
13storing the value of [[dose]] the dose rate as a candidate parameter in a radiation treatment 14plan.

Claims 10-14 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The non-transitory computer-readable storage medium of Claim 8, wherein the method further comprises: 
3determining a dose rate distribution comprising values of [[dose]] the dose rate at a plurality 4of voxels in the treatment target; 
5accessing information comprising a selected value of [[dose]] the dose rate; and 
6determining a measure of the dose rate distribution that exceeds the selected 7value of the dose rate (recited previously).
Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The non-transitory computer-readable storage medium of Claim 10, wherein 2the method further comprises:
storing, in the memory, an effective dose rate value that is 3representative of the dose rate distribution.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The non-transitory computer-readable storage medium of Claim 11, wherein [[2said]] the storing, in the memory, the effective dose rate value that is representative of the dose rate distribution (recited previously in claim 11) further of the dose rate distribution that exceeds the selected value of the dose rate (previously recited in claim 10) and [[with]] the first threshold dose value.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The non-transitory computer-readable storage medium of Claim 10, wherein 2the dose rate distribution is a function of a depth [[depth]] in the treatment target.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The non-transitory computer-readable storage medium of Claim 10, wherein the determining the dose rate distribution comprises determining 2the dose rate distribution a beam energy; [[beam]] a beam delivery pattern; an interaction range; [[beam]] a beam 4cross-sectional area; [[beam]] a beam scanning speed; and [[beam]] a beam delivery time.
Appropriate correction is required.
Claims 15-21 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) A computer-implemented method used for radiation treatment planning, the method comprising: 

4accessing information comprising a first threshold dose value and a second 5threshold dose value greater than the first threshold dose value; 
6determining an amount of time between a time when an accumulated dose at the 7voxel reaches the first dose value, (recited previously) and a time when the accumulated dose at 8the voxel reaches the second threshold dose value; 
9determining a value of [[dose]] a dose rate at the voxel using the dose value at the voxel in the treatment target, (recited previously) 10the first threshold dose value, the second threshold dose value, and the amount of time; 11and 
12storing the value of [[dose]] the dose rate as a candidate parameter in a radiation treatment 13plan.
Appropriate correction is required.
Claims 17-21 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The computer-implemented method of Claim 15, further comprising: 
2determining a dose rate distribution comprising values of [[dose]] the dose rate at a plurality 3of voxels in the treatment target; 
4accessing information comprising a selected value of [[dose]] the dose rate; and 38 VAR-2020-16OUSO1
determining a measure of the dose rate distribution that exceeds the selected value of the dose rate (recited previously).
Appropriate correction is required.
Claims 18 and 19 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The computer-implemented method of Claim 17, further comprising:
storing 2an effective dose rate value that is representative of the dose rate distribution.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The computer-implemented method of Claim 18, wherein [[said]] the storing the 2effective dose rate value that is representative of the dose rate distribution (recited previously in claim 18) further comprises associatingof the dose rate distribution that exceeds the selected value of the dose rate (recited previously in claim 17) and [[with]] the first threshold dose value.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The computer-implemented method of Claim 17, wherein the dose rate 2distribution is a function of a depth [[depth]] in the treatment target.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
Claim 21 should be amended as follows:
the determining the dose rate distribution comprises determining the dose rate 2distribution a beam energy; [[beam]] a beam delivery pattern; an interaction range; [[beam]] a beam cross-sectional area; [[4beam]] a beam scanning speed; and [[beam]] a beam delivery time.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the amount of time” in lines 14-15, which renders the claim indefinite.  It is unclear whether the amount of time refers to the amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value, or a time when the accumulated dose at the voxel reaches the second threshold dose value.
Claim 8 recites a limitation “the amount of time” in line 11, which renders the claim indefinite.  It is unclear whether the amount of time refers to the amount of time between a time 
Claim 15 recites a limitation “the amount of time” in line 10, which renders the claim indefinite.  It is unclear whether the amount of time refers to the amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value, or a time when the accumulated dose at the voxel reaches the second threshold dose value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Khuntia et al. (U. S. Patent No. 11,116,995 B2) disclosed a radiation treatment-planning based on a dose rate.
Folkerts et al. (U. S. Patent No. 11,090,508 B2) disclosed a system and a method for a biological treatment planning and a decision support.
Smith et al. (U. S. Patent No. 10,918,886 B2) disclosed flash-therapy treatment planning and an oncology information system having a dose-rate prescription and dose-rate planning.
Khuntia et al. (U. S. Patent No. 10,814,144 B2) disclosed a radiation treatment based on a dose rate.
Oldham et al
Traneus (U. S. Patent No. 10,610,700 B2) disclosed a system and a method for an evaluation of an ion-based radiotherapy treatment plan.
Buchsbaum (U. S. Patent No. 10,449,391 B2) disclosed a system and a method for reducing a biological damage in a proton therapy.
Claereboudt et al. (U. S. Patent No. 10,016,623 B2) disclosed a particle-therapy system and a method comprising a parallel control of an energy variation and a beam-position variation.
Schulte et al. (U. S. Patent No. 9,884,206 B2) disclosed systems and methods for an intensity-modulated radiation therapy.
Brand (U. S. Patent No. 9,251,302 B2) disclosed a system and a method for planning a radiation therapy treatment.
Luechtenborg et al. (U. S. Patent No. 9,018,593 B2) disclosed an irradiation method and a device for carrying an irradiation method.
Sobering et al. (U. S. Patent No. 8,363,784 B2) disclosed a system and a method of calculating a dose uncertainty.
Siljamaki et al. (U. S. Patent No. 8,009,804 B2) disclosed a method for calculating a dose for multiple fields.
P. Lansonneur et al., First proton minibeam radiation therapy treatment plan evaluation, Scientific Reports, 10: 7025 (2020).
Greg Schimke et al., A Model for Secondary Monitor Unit Calculations of PBS Proton Therapy Treatment Plans, International Journal of Particle Therapy 5(3): 5–10 (2019).
Sheng Huang et al., Validation and clinical implementation of an accurate Monte Carlo code for pencil beam scanning proton therapy, Journal of Applied Clinical Medical Physics 19(5): 558–572, (2018).
Liyong Lin et al., Beam‐specific planning target volumes incorporating 4D CT for pencil beam scanning proton therapy of thoracic tumors, Journal of Applied Clinical Medical Physics, 16(6), 281-292 (2015).
X. Ronald Zhu et al., Towards Effective and Efficient Patient-Specific Quality Assurance for Spot Scanning Proton Therapy, Cancers 7(2): 631–647 (2015).
Martin Hillbrand and Dietmar Georg, Assessing a set of optimal user interface parameters for intensity‐modulated proton therapy planning, Journal of Applied Clinical Medical Physics, Volume 11, Number 4, 93–104 (2010).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884